Title: From George Washington to Colonel George Baylor, 6 June 1778
From: Washington, George
To: Baylor, George


                    
                        Dear sir.
                        Head Quarters Valley Forge 6th June 1778.
                    
                    I have been favoured with yours of the 11th Ultimo.
                    The fourty men and fifty horse you mention in your letter are not yet arrived at Camp.
                    I have no new matter to recommend: you will use your endeavours in getting the swords and pistols completed as soon as possible. I am dear Sir your very hble servt
                    
                        Go: Washington
                    
                